Citation Nr: 1045340	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the RO in 
Milwaukee, Wisconsin, which, in pertinent part, denied 
entitlement to TDIU. 

The Board notes that the Veteran also appealed denials of service 
connection for numbness of the legs and depression in the April 
2006 rating decision.  However, service connection for depression 
and for pain and numbness in the legs was granted subsequently in 
a May 2007 rating decision.  The Veteran has not expressed 
disagreement with the evaluation of these disabilities or the 
effective date of service connection.  Although the Veteran 
stated in his June 2007 VA Form 9 that he was also appealing the 
denial of his claim for depression, the evidence of record shows 
that at the time the Veteran submitted his VA Form 9 the Veteran 
had not yet received notice of the May 2007 rating decision 
granting this claim.  Thus, the Board finds that the Veteran has 
not expressed disagreement with the evaluation assigned his 
depression or the effective date of service connection.  Indeed, 
in the June 2007 VA Form 9, the Veteran stated that his 
depression should be rated as 30 percent disabling, which in fact 
was the evaluation assigned for his depression.  Accordingly, the 
evaluations of the Veteran's service-connected depression and 
pain and numbness of the bilateral legs are not before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(holding that where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement (NOD) must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection).  

In his June 2006 NOD, the Veteran requested to testify at a 
hearing before the Board, which the RO construed as a request for 
a hearing before a Decision Review Officer (DRO).  Accordingly, a 
hearing was scheduled for December 7, 2006 and then rescheduled 
for March 22, 2007 at the Veteran's request.  However, the 
Veteran did not appear for this hearing and has not provided an 
explanation for his failure to appear or requested another 
hearing.  As such, the Board finds that another RO hearing need 
not be scheduled.

The Veteran also requested to testify at a hearing before the 
Board in his June 2007 VA Form 9.  Accordingly, a hearing was 
scheduled for November 18, 2009.  The Veteran was notified of 
this hearing in an October 2009 letter.  The Veteran was also 
reminded of the hearing in a November 2009 letter.  However, the 
Veteran did not appear for this hearing and has not provided an 
explanation for his failure to appear or requested to testify at 
another hearing.  Accordingly, the Board finds that the Veteran's 
hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2010) (failure to appear for a scheduled Board hearing will be 
processed as though the request for a hearing had been 
withdrawn).  Therefore, the Board will proceed with appellate 
review.  


FINDING OF FACT

The Veteran is currently employed as a part-time insurance agent 
and there is no competent or credible evidence suggesting that 
his service-connected disabilities prevent him from engaging in 
substantial gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on 
individual unemployability are not met, and there is no evidence 
to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Here, prior to the initial rating decision in this matter, a 
January 2006 letter informed the Veteran of what was required to 
establish a claim for TDIU and provided notice of the Veteran's 
and VA's respective responsibilities for obtaining relevant 
evidence in support of his claim.  Therefore, the Board concludes 
that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The RO also requested employment information 
from former employers identified by the Veteran.  However, one of 
the Veteran's former employers would not release such information 
without a fee, which VA cannot pay.  In a September 2008 letter, 
the Veteran was requested to obtain this information from his 
employer.  A response to this letter has not been received.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with appropriate orthopedic 
examinations in April 2007 and May 2008, and with appropriate 
psychiatric examinations in April 2007 and April 2009.  The Board 
finds that these examinations are adequate for the purpose of 
making a decision on this claim as the examiners reviewed the 
claims file and medical records therein, interviewed and examined 
the Veteran, and described the Veteran's disabilities in 
sufficient detail for the Board's decision to be fully informed.  
Ardison v. Brown 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, all opinions 
expressed in these examination reports are supported by an 
adequate rationale that is consistent with the evidence of 
record.  While the orthopedic examination reports do not reflect 
opinions on the impact of the Veteran's low back disability and 
disabilities of the bilateral legs on his ability to work, the 
Board notes that the Veteran is currently working part time and 
there is no indication that he is unemployable by virtue of his 
service-connected disabilities, as will be discussed in more 
detail below.  Thus, further examination or opinion as to this 
issue is not required.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination has 
been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. TDIU

The Veteran contends that his service-connected disabilities 
render him unemployable and thus entitled to a total disability 
rating.  For the reasons that follow, the Board concludes that 
TDIU is not warranted.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (2010).  
Permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than 100 percent, when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of one 
or more service-connected disabilities without regard to 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2010).  If 
unemployability is the result of only one service-connected 
disability, this disability must be ratable at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or 
more service-connected disabilities, at least one must be ratable 
at 40 percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more.  Id.  Disabilities of one 
or both upper extremities, or one or both lower extremities, 
including the bilateral factor, and disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  Id.  

Under 38 C.F.R. § 4.26 (2010), when a partial disability results 
from a disease or injury of both arms or legs, the ratings for 
the disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e. not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  This is known as the 
bilateral factor.  Under § 4.26(b), when applying the bilateral 
factor to disabilities affecting both upper extremities and both 
lower extremities, the ratings of the disabilities affecting the 
four extremities are combined in the order of their individual 
severity.  Ten percent of the resulting value is then added to 
the combined rating.  

Here, service connection has been established for a chronic 
lumbosacral strain with muscle spasm and degenerative changes 
(low back disability) rated as 20 percent disabling, depression 
secondary to the Veteran's service-connected low back disability 
rated as 30 percent disabling, and radiating pain and numbness of 
the bilateral lower extremities secondary to the Veteran's 
service-connected low back disability, evaluated as 10 percent 
disabling for each lower extremity. 

Because the Veteran's low back disability, depression, and pain 
and numbness of the bilateral lower extremities all result from a 
common etiology, namely the Veteran's low back disability, these 
are considered one disability under 4.16(a) with a combined 
rating of 60 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 
(2010). Consequently, because the Veteran has a single disability 
for TDIU purposes rated at 60 percent, the criteria for 
consideration of entitlement to TDIU under § 4.16(a) are met.

To establish a total disability rating based on individual 
unemployability, there must be competent evidence that a 
claimant's service-connected disability or disabilities have 
rendered him unable to secure or follow a substantially gainful 
occupation without regard to other factors such as age and non-
service connected disabilities.  See 38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a) (2010); Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Marginal employment shall be deemed to 
exist when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. 
§ 4.16(a).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence shows that the Veteran's 
service-connected disabilities do not preclude all substantial 
gainful employment.  In this regard, a December 2005 VA 
examination reflects that the Veteran was concerned that his 
employer would learn of the Veteran's low-back disability and 
terminate his employment.  At that time, the Veteran had been 
working as a supervisor for two months.  He stated that he had a 
desk job and therefore there was no physical labor involved.  He 
stated that his low-back disability did not interfere with his 
job duties.  Apart from having to stand frequently because of 
prolonged sitting, he did not have any problems.  

In a December 2005 letter, the Veteran's sister stated that she 
resided with the Veteran and that he was unable to do simple 
daily tasks and also suffered from lack of sleep due to his low 
back disability.  While this letter shows that the Veteran's low 
back disability has imposed substantial physical limitations, it 
does not by itself indicate that the Veteran is unable to engage 
in substantial gainful employment.  Moreover, as will be 
discussed in more detail below, this letter is outweighed by the 
Veteran's assertion in the April 2009 VA examination report that 
he was completely independent in all forms of daily activities 
and by the fact that the objective medical evidence does not show 
that the Veteran is as limited as the December 2005 letter 
suggests. 

In his June 2006 notice of disagreement (NOD), the Veteran stated 
that although he had performed all the duties required of him as 
a supervisor, he was unexpectedly let go from his position.  He 
did not provide an explanation as to why his job was terminated.  
He further stated that he continued to seek gainful employment 
but was thus far unsuccessful in securing a job despite 
submitting numerous job applications.  He stated that potential 
employers had declined to hire him due to his low back 
disability. 

At the April 2007 VA orthopedic examination, the Veteran stated 
that he had been employed in various jobs, including as a machine 
operator and production worker and that he had no back injuries 
related to work.  He was currently unemployed and seeking 
employment.  The Veteran did not state that his job was 
terminated because he was unable to perform the duties of his job 
by virtue of his physical limitations. In fact, he did not 
provide any reason for his termination.

At the April 2007 VA psychiatric examination, the Veteran stated 
that he had held more than thirty jobs since his separation from 
active duty, and that he would be ostracized at these jobs 
because he did not fit in.  The Veteran stated that he had been 
fired from his last job as a supervisor in 2006 despite his 
perception that "everything was going well."  After reviewing 
the claims file and examining the Veteran, the examiner concluded 
that the Veteran was experiencing significant and persistent 
depressive symptoms.  However, the examiner also noted that the 
Veteran exhibited a significant perseverance in that, among other 
things, he described an active and ongoing effort to obtain 
employment.  It was noted that the Veteran cited both his back 
problem and a nonservice-connected injury to his left hand in 
which he lost four fingers as contributing to difficulty 
obtaining employment.  The examiner noted that it was unclear 
what the specific reasons were for the Veteran's past 
terminations of employment.  The examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 65, which 
indicates that the Veteran had mild symptoms or mild impairment 
in occupational or social functioning.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV); Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The examiner concluded that the Veteran was not 
unemployable due to his mental health at the present time.  
However, the Veteran would likely require assistance to obtain 
employment and would need to work in an environment with 
appropriate accommodations with regard to his inability to sit or 
stand for prolonged periods of time.  

At the May 2008 VA orthopedic examination, the Veteran reported 
constant low back pain and constant pain with an intermittent 
buzzing sensation to his bilateral lower extremities.  He stated 
that his pain was aggravated with prolonged sitting, driving, and 
walking.  The Veteran stated that he had been unemployed since 
2006 and was taking classes part time in pursuit of a degree as a 
financial planner.  He stated that going to classes part time was 
not affected at all by his lumbar condition.  However, he felt he 
would be unable to do any employment requiring prolonged sitting, 
standing, repetitive bending, twisting, or lifting.  

At the April 2009 VA psychiatric examination, the Veteran stated 
that he was able to dress and feed himself, perform his own 
personal hygiene, handle money, and drive a vehicle.  He also 
reported that he was able to perform light home maintenance 
chores, cooking, and cleaning.  He was completely independent in 
all forms of daily activities.  He stated that through a 
temporary staffing agency he had been placed at a paper 
manufacturing company for four to five months from October 2007 
to February 2008.  It is not clear whether this was full or part 
time work.  The Veteran stated that currently he was employed 
part time as an insurance agent.  He worked about fifteen hours 
each week.  His major duty in this job was to sell insurance.  He 
stated that it was extremely difficult for him but that he tried 
to perform his job duties to the best of his ability.  He stated 
that he was reliable in his attendance at work.  The examiner 
noted that the Veteran's depression caused mild to moderate 
occupational impairment in the form of poor concentration which 
affected the Veteran's efficiency in occupational functioning.  
The Veteran's depression had little to no effect on his social 
functioning.  The examiner concluded that the Veteran was clearly 
not totally unemployable at this time. 

The Board finds that the preponderance of the evidence shows that 
the Veteran is not prevented from engaging in substantial gainful 
activity by virtue of his service-connected disabilities.  In the 
first place, the fact that the Veteran has taken classes part-
time in pursuit of a degree as a financial planner, was employed 
in a temporary position for four to five months between 2007 and 
2008, as well as the fact that Veteran is currently employed part 
time as an insurance agent, constitutes significant evidence 
weighing against a finding that the Veteran is unemployable by 
virtue of his service connected disabilities as this evidence 
shows that the Veteran is able to work. 

The Board notes that the fact that the Veteran works part time 
does not necessarily establish that he is engaged in substantial 
gainful employment as defined under section 4.16(a).  
Unfortunately, the Board is unable to determine whether such is 
the case as the Veteran has not provided any information with 
respect to his employment since 2006, despite being requested to 
do so in a June 2009 letter.  However, whether or not the 
Veteran's part-time work itself constitutes substantial gainful 
employment, the fact that he is employed in this job, in the 
absence of other evidence to the contrary, shows that the Veteran 
is able to work.  

Moreover, the Veteran's VA psychological examinations dated in 
April 2007 and April 2009 both indicate that the Veteran's 
depression does not render him unemployable.  The Board gives 
more weight to the opinions expressed in these examinations than 
to the Veteran's own statements as they were made by medical 
professionals after reviewing the claims file and examining the 
Veteran, and are based on clinical findings that the Veteran's 
impairment due to his depression is only mild to moderate in 
nature.  The Veteran himself, as a lay person, does not have the 
medical training or expertise to determine whether his depression 
is sufficient to render him unemployable, as this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also finds that the Veteran's low back disability and 
disabilities of the bilateral lower extremities do not render him 
unemployable.  While the Veteran's sister stated that the Veteran 
is unable to perform even basic activities of daily living, the 
Veteran denied such impairment at the April 2009 VA examination, 
and the objective medical evidence, including the VA orthopedic 
examination reports, does not show that the Veteran is disabled 
to that extent.  The Board finds that this evidence weighs 
against the December 2005 statement of the Veteran's sister as 
the Veteran has had every incentive to fully describe the 
limitations imposed by his physical disabilities.  While the 
Veteran certainly has substantial physical limitations, there is 
no probative evidence suggesting that they preclude all forms of 
substantial gainful employment.  

The Veteran's argument that he is unable to work as a result of 
his physical disabilities does not in itself establish that the 
Veteran is unable to work.  In the first place, while the Veteran 
is competent to describe his symptoms, his work and medical 
history, and the functional limitations imposed by his service-
connected disabilities, he does not have the medical training or 
expertise to provide a competent opinion as to whether he is 
unable to work due to his service connected low back disability 
and disabilities of the bilateral legs as this is a determination 
that is medical in nature.  See Layno v. Brown, 6 Vet. App. 465, 
469- 71 (1994); Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
Thus, without any supporting competent medical evidence, this 
statement has little or no probative value and is outweighed by 
the fact that the Veteran goes to school part time, worked for 
four several months in a paper manufacturing company between 2007 
and 2008, perhaps on a full-time basis, and currently works part 
time as an insurance agent.  Thus, the Veteran's statement that 
he is unable to work by virtue of his service-connected physical 
disabilities has little probative value and is outweighed by more 
probative evidence of record, including the fact that the Veteran 
has continued to work, albeit on a part-time basis, and the lack 
of objective medical evidence of unemployability. 

The Board also finds it significant that the Veteran himself 
stated that to his knowledge he was able to perform all the job 
duties required of him as a supervisor before his job was 
terminated in 2006.  Indeed, the Veteran has never described how 
his service-connected psychological or physical disabilities 
actually prevent him from performing his work activities.  The 
Veteran has not stated, and the evidence does not otherwise show 
that the Veteran ever had to leave a job or was let go from a job 
because his service-connected disabilities prevented him from 
adequately performing the requirements of the job.  Indeed, at 
the December 2005 VA examination, which was performed when the 
Veteran was still employed as a supervisor, the Veteran stated 
that his low-back disability did not interfere with his job 
duties.  He stated that apart from having to stand frequently 
because of prolonged sitting, he did not have any problems.  
Thus, for the foregoing reasons, the Board finds that the 
Veteran's service-connected disabilities do not prevent him from 
engaging in substantial gainful employment. 

The Board sympathizes with the fact that the Veteran's employment 
as a supervisor was terminated in 2006 and that the Veteran has 
had great difficulties finding permanent employment since then.  
However, the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not sufficient to find that he 
is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  See 
id.  The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not whether 
the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  
Here, notwithstanding the Veteran's difficulties in securing 
permanent full time employment, the preponderance of the evidence 
weighs against a finding that the Veteran has sufficient 
impairment resulting from his service-connected disabilities to 
render it impossible for the average person to engage in 
substantial gainful activity.  See 38 C.F.R. § 4.15. 

The Board has considered whether to refer this claim for 
extraschedular consideration.  See 38 C.F.R. § 4.16(a)(b).  
However, as the Veteran meets the percentage requirements for 
schedular consideration and because the Board finds that there is 
no indication that the Veteran's service-connected disabilities 
render him unemployable, as discussed above, the Board finds that 
referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


